Citation Nr: 1111653	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969; he was awarded a Purple Heart for wounds received during the Vietnam War.  He died in July 1994.  The appellant is the Veteran's surviving spouse.

In an unappealed December 1994 rating decision, the RO, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2007 rating decision, in which the RO determined that no new and material evidence had been received to reopen the appellant's previously-denied claim.

In June 2009, the Board remanded the case for additional notice and readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's June 2009 remand, in September 2009, VA sent a letter to the appellant providing the notice required by the holding of the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007), and asked her to complete and sign an enclosed VA Form 21-4142, to authorize the release of pertinent records.  In a response received later the same month, the appellant returned a signed VA Form 21-4142, indicating that records should be obtained from R. F., M.D. and from the VA Medical Centers (VAMCs) in Lyons and East Orange, New Jersey, along with a VA Form 21-4138, in which she indicated that she had a complete copy of the Veteran's VA medical records from the Lyons VAMC ordered by the Veteran prior to his death.  Moreover, on a VA Form 10-5345, dated February 26, 2008, the appellant indicated that the Veteran was a diabetic; however, he was not service connected for diabetes at the time of his death.  In this regard, the Board notes that Type II diabetes mellitus is now considered a presumptive disease for service connection purposes for all veterans, who like the Veteran served in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.309(e) (2010).

However, VA only sought to obtain records from the East Orange VAMC, which responded that, except for a 1993 VA examination report, no more records were found pertaining to the Veteran prior to his death in July 1994.  On remand, VA should attempt to obtain copies of the Veteran's records that the appellant indicated that she has in her possession, along with an updated VA Form(s) 21-4142, if deemed necessary, to obtain records from Dr. R. F. and from the Robert Wood Johnson University Hospital, where the Veteran died.  In addition, all records prior to July [redacted], 1994, pertaining to evaluation and treatment of the Veteran should be obtained from the Lyons VAMC.  Any records obtained should be associated with the claims file.

In addition, the record reflects that the Veteran had been unemployed since 1990 and that the RO had tried to obtain information from the Social Security Administration (SSA) in November 1993, but was unsuccessful because the Veteran's Social Security Number (SSN), name and date of birth had not been provided.  Upon remand, any SSA records pertaining to the Veteran should be sought and obtained.  

Following development, the claims file should be returned to the VA cardiologist who provided an opinion in January 2011, if available, or to another cardiologist for a new opinion as to whether the Veteran's hypertension which led, or contributed, to the Veteran's death was related to the Veteran's active duty, to include exposure to herbicides, or to his PTSD and/or diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Lyons VAMC, prior to July [redacted], 1994.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplement security income benefits by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send a letter to the appellant and her representative asking her to provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to her claim that are not currently of record.  In particular, she should be asked to send in any records in her possession, to include those referred to in a September 2009 VA Form 21-4138.  Specifically request that the appellant provide current authorization(s) to enable VA to obtain any outstanding medical records pertaining to treatment of the Veteran from Dr. Ronald D. Foster (7 CENTRE DR, STE 13, MONROE TWP, NJ 08831); and from the Robert Wood Johnson University Hospital in New Brunswick, NJ, prior to and at the time of his death on July [redacted], 1994.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, provide the claims file to a cardiologist (preferably the VA examiner who provided the January 2011 opinion, if available) for an addendum opinion.  The physician should review the December 3, 2010 VHA opinion request and, consistent with sound medical judgment, provide opinions on the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was proximately caused, or aggravated, by the Veteran's PTSD and/or diabetes mellitus?  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD (a) caused and/or aggravated his alcohol abuse after service; and (b) if so, did his alcohol abuse cause, hasten, or substantially and materially contributed to the Veteran's death.

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's subarachnoid hemorrhage (SAH) is etiologically related to service, to include his exposure to herbicides, or any service-connected disability (PTSD or diabetes)? 

d. Is it at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death is etiologically related to his period of active service, to include exposure to herbicides?

A complete rationale should be provided for any opinion given, to include a discussion of the January 2011 opinion of record.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case and afford them the appropriate time period for response.  Then, return the claims file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


